DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/2022 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
All outstanding rejections are withdrawn in light of applicant’s amendment filed on 1/12/2022.
 
Claim Objections
Claims 1 and 3 are objected to because of the following reasons:
With respect to claim 1, line 7, the term “the dispersion” is inconsistent with previous recitation “heat-ray shielding particle dispersion”.  In line 10, the term “the dispersion” is inconsistent with previous recitation “heat-ray shielding particle dispersion”.  The term “the dispersion” should be replaced with “the heat heat-ray shielding particle dispersion”.
With respect to claim 3, third to last line, the term “the dispersion” is inconsistent with previous recitation “heat-ray shielding particle dispersion”.  The term “the dispersion” should be replaced with “the heat heat-ray shielding particle dispersion”.


Claim Rejections - 35 USC § 103
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong (CN 102553862, machine translation) in view of Shiraishi (US 8,986,565) and Shao (US 2011/0150792).
With respect to claims 1, 3, 4, and 6, Zhong discloses an indium tin oxide nanometer coating having a heat insulating effect comprising indium tin oxide nanometer particles, a dispersant, and a solvent (abstract) which includes water (paragraph 0016).  The coating composition comprising 10-50 wt % indium oxide nanoparticles, 0.1-10 wt % dispersant, and 40-90 wt % solvent (paragraph 0014), which provides for an amount of dispersant of 0.2-100 parts by mass based on 100 parts by mass of ITO particles of.  Zhong does not disclose that solvent is “a component obtained by removing heating residue,” however, such language is a product-by-process limitation.  Therefore, it is the examiner’s position that the water of Zhong meets the claimed solvent obtained by removing heating residue.
Zhong fails to disclose (i) the BET specific surface area or the tone represented by an L value of 50 or less, a<0, and b<0 in Lab color system of the infrared shielding particles (e.g., ITO particles) or (ii) that the dispersant is one based on polyglycerin.
With respect to (i), Shiraishi discloses a heat-ray shielding composition comprising an indium tin powder having BET surface area of 40 m2/g or more and a navy blue or cobalt blue (L = 30 or less, a<0, and b<0 in Lab colorimetric system) tone (abstract).  This indium tin powder exhibits high crystallinity and therefore, when mixed with a resin to form a film, provides high visible light transmittance, excellent transparency, and high conductivity and suppressed whitening phenomenon (col. 4, lines 3-11).
Given that both Zhong and Shiraishi are drawn to heat shielding compositions comprising ITO particles and further given that Shiraishi teaches that indium tin powders having claimed BET and Lab 
With respect to (ii), Zhong discloses that the dispersant can include modified acrylates, phosphoric esters, and ammonium compounds (paragraph 0017), however, it fails to disclose a polyglycerin-based dispersant.
Shao discloses an aqueous dispersion of zinc oxide (abstract) and teaches that a suitable dispersant for hydrophilic/water carriers includes phosphates, polyacrylates, and ammoniums (like those taught by Zhong) as well as polyglycerol esters (i.e, polyglycerin-based dispersant) (paragraph 0013 and 0042).
Given that Zhong discloses the addition of an aqueous dispersant and further given that a suitable aqueous dispersant for a metal oxide includes both those generally taught by Zhong in addition to a polyglycerin-based dispersant as taught by Shao, it would have been obvious to one of ordinary skill in the art to utilize a polyglycerin-based dispersant as the dispersant of Zhong—absent a showing of unexpected or surprising results.  Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).
With respect to claim 2 and 5, because Shiraishi discloses that its ITO particles provide for improved transparency, heat shielding, and visible light transmittance, the claimed properties with respect to haze, transmittance at wavelength of 1,200 nm, and visible light transmittance, respectively, would have been expected by or would have been obvious to obtain by one of ordinary skill in the art.

Response to Arguments
Applicant's arguments filed 1/12/2022 have been fully considered but they are moot in view of the new grounds of rejection set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VICKEY NERANGIS/Primary Examiner, Art Unit 1763                                                                                                                                                                                                        



vn